Title: Board of Visitors, University of Virginia, 24 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Thursday, July 24. The Board met, present the same as yesterday.
                        Resolved as follows: When the Professor of Law shall establish a class for the study of Government and
                            General Politics, every student paying to him his full fee, shall be entitled to the benefit of all his classes; and those
                            desirous of attending the class of government and general politics alone, shall be allowed to attend that, on the payment
                            of a fee of fifteen dollars.
                        Resolved That the Rector be authorized to appoint to the chair of Antient Languages, for the term of
                            one year from the date of such appointment, with a salary not exceeding $1000, and with the usual fees paid to that chair,
                            either of the following persons, they being preferred by the Board in the order herein named; that is to say: Dr Gessner
                            Harrison, M. L. Tracie, R. Reynolds; and if neither of them will accept such appointment, then that he be authorised in
                            like manner to appoint such other person as shall be approved by the executive committee or a majority of the Visitors:
                            and that the Rector be requested to open a correspondence in Europe and elsewhere, with a view to obtain a fit person to
                            fill the chair permanently.
                        A communication having been received from the Proctor, under date of the 12th. inst. on the subject of an
                            account of the Editors of the Virginia Advocate,
                        Resolved, That the Board of Visitors see no sufficient reason for giving a preference to the debts for
                            Venitian blinds mentioned in that communication, over the one due to the Editors of the Advocate; and that the original
                            order of the Board, in relation to the payment of that debt, remain unrevoked.
                        Resolved That Professor Dunglison be appointed chairman of the Faculty, from and after the expiration of the
                            term of service of the present chairman, till the end of the next 
                        session.
                        Resolved That the printing and communication of the questions propounded to the schools at the public
                            examination, as recommended by the Faculty, is committed to their discretion.
                        Resolved That the Executive committee be charged with endeavoring, by a contract with the bookseller of the
                            University, to secure to the students a regular supply of books at moderate prices; and that, in the event of a refusal on
                            his part, to enter into such an arrangement, they be authorised to take such other measures as to them may seem best
                            calculated to effect the object.
                        Resolved That the Proctor, under the direction of the chairman of the Faculty, cause a suitable
                            advertisement to be inserted in such newspapers in different portions of the United States, as may be designated by the
                            chairman of the Faculty, announcing the commencement and duration of the next session of the University, its expenses, the
                            extent & course of instruction given in it, and such other particulars as may be calculated to invite the public
                            attention to it. And that a similar publication shall hereafter be annually made, immediately after the close of the
                            session.
                        Resolved as follows: The bell shall be rung every morning throughout the session, at dawn: The students shall
                            rise at this signal & dress themselves without delay. Their rooms shall be cleaned and set in order, and they
                            prepared for business, at sun-rise; at which time, the Proctor shall, at least once a week, inspect their apartments and
                            see that they are in proper order.
                        The bell shall be again rung at 10 O’clock at night, by which time, at least, the students shall retire to
                            rest; and after which time, perfect quiet shall be maintained within the precincts, and no light shall be kept burning, in
                            any dormitory, unless in case of sickness, or by special leave of the chairman. It shall be the duty of the Proctor to see
                            that the lights are extinguished accordingly. He shall scrupulously report all breaches of this enactment to the chairman;
                            and any student who shall violate it, shall be subject to any of the minor or major punishments. [Any hotel-keeper who
                            shall fail to have the room of a student put in order, according to the provisions of this enactment, shall be subject to
                            a fine not exceeding five dollars for each offence, to be assessed by the Faculty, and retained out of the students’
                            board.
                        Resolved as follows: The chairman of the Faculty shall keep a regular journal of his proceedings, to be, at
                            all times, open to the inspection of the Executive committee, and to be laid before the Visitors at their meetings.
                        He shall note thereon all informations of irregularity or breaches of duty by students or others
                            connected with the University, which shall be laid before him; and the measures taken by him in consequence.
                        The Board then adjourned to the first day of October next.
                        
                        
                        
                            
                                N. P. Trist
                            
                        Secy.
                    